Citation Nr: 1721264	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-40 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a post-total hysterectomy variously diagnosed gynecological disability, to include cervical dysplasia, endometriosis, and fallopian tube involvement. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to June 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Phoenix, Arizona currently has jurisdiction over the Veteran's appeal.  

The Veteran was scheduled for a videoconference hearing at the RO in February 2016 and failed to appear.  Her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

In August 2016, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1. The Veteran refused to report for a scheduled VA examination in October 2016. 

2. A preponderance of the evidence is against a finding that the Veteran's 1993 or 1994 hysterectomy was due to or the result of her active service, including any condition treated therein. 


CONCLUSION OF LAW

The criteria for service connection for a post-total hysterectomy variously diagnosed gynecological disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  

Neither the Veteran nor her representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Regarding the duty to assist, the RO obtained the Veteran's available service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In response to directives from the August 2016 Board remand, in August 2016, the RO sent the Veteran a letter asking her to provide treatment records relevant to her 1993 or 1994 hysterectomy.  The Veteran did not respond to the request.  Further, neither she nor her representative has contended that she did not receive the letter or that she has additional evidence to be considered.  The United States Court of Appeals for Veterans Claims (Court) has held that the "duty to assist is not always a one-way street" and that "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Notably, in November 2016, the Veteran's representative submitted a signed 30 Day Waiver on behalf of the Veteran, stating that there was no additional evidence to submit and requesting that the claim be returned to the Board immediately.  Therefore, the Board finds that VA has satisfied its duty to assist regarding obtaining available private treatment records and provides sufficient opinion on the pertinent issues.

The Veteran had a VA examination in October 2013.  The VA examiner examined the Veteran, reviewed her claims file, and provided opinions on the pertinent issues.  The examiner noted that records from the Veteran's hysterectomy would help to verify whether the Veteran had endometriosis at the time of her hysterectomy.  As a result, the Board remanded the claim to obtain assistance from the Veteran in securing those records.  As explained above, the Veteran did not provide any information or authorizations for VA to obtain records from her hysterectomy.  The only records secured on remand were updated VA treatment records, which do not contain information pertinent to determining whether the Veteran's post-total hysterectomy variously diagnosed gynecological disability is related to her service.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes as it was based on a review of available pertinent records.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Notably, in compliance with the 2016 Board remand, the RO requested an additional examination to determine the nature of the Veteran's claimed gynecological disabilities.  In October 2016, the Veteran called the VA clinic and asked to cancel the examination.  She stated that she did not want to pursue another VA examination as the last one was very stressful for her.  VA case law states that when a Veteran refuses to participate or cooperate during a VA examination it is akin to failure to report for a VA examination without good cause.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655(a)).  The Veteran contacted the VA clinic and requested the examination be cancelled and her file be returned to the RO.  Therefore, as she refused to cooperate with reporting for the scheduled examination, the Board finds that she failed to report to the scheduled VA examination without good cause.  VA regulations provide expressly that, when, as here, in an original compensation claim, a claimant fails to report for a scheduled medical examination without good cause, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b).  

As explained above, the RO also substantially complied with the Board's August 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

Thus, the Board finds that the duty to assist the Veteran has been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

B. Legal Criteria and Analysis

Service connection may be established for a disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R.      § 3.303; see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: (i) a present disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran asserts that she is entitled to service connection for residuals of a post-total hysterectomy due to various gynecological diagnoses in service.  

The Veteran underwent a hysterectomy in 1993 or 1994.  Additionally, she had her ovaries removed in 2002.  Therefore, the first element of service connection, a current disability, has been met.  

As to the second element of service connection, an in-service event or occurrence, initially the evidence of record raises a question as to whether the Veteran had a gynecological disability that preexisted service.  Specifically, the Veteran's entrance examination in April 1980 shows that she was treated for "female disorders" prior to entering service.  Although the Veteran reported this history, no current disability was noted.  Therefore, the Veteran is presumed sound as to any gynecological disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If the Board is to find that the presumption of soundness is rebutted and that a gynecological disability preexisted service, it must find that clear and unmistakable evidence shows that the condition preexisted service; and that clear and unmistakable evidence shows the condition was not aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  The Veteran has indicated that what she experienced prior to service were heavy and irregular menses.  There is no indication that she had a gynecological disability diagnosed prior to service.  Therefore, there is not clear and unmistakable evidence that she had a preexisting gynecological disability.  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) and lay evidence support that she was treated a multitude of times for gynecological concerns throughout service.  In September 1980, doctors detected vulvovaginitis and in November 1980, the Veteran had an abnormal pap smear.  In both November and December 1980 the Veteran had colposcopies that showed cervical dysplasia.  In 1981, the Veteran had pap smears in March, May, August, and October, to monitor her gynecological health; all of these had normal results.  The Veteran also had repeated colposcopies that consistently showed mild cervical dysplasia.  In December 1981, she was taken to the emergency room for heavy vaginal bleeding and pain and was treated with Midrin.  In February 1982, she was diagnosed with pelvic inflammatory disease (PID), and in May and June 1982, she reported recurrent pain.  In July 1982, she had a laparoscopy for a blocked fallopian tube and the surgeon specifically noted there was no sign of endometriosis.  In August 1982, STRs mention possible endometriosis as the Veteran "has a moustache."  In January 1983 she was diagnosed with mild endometritis, an inflammatory condition affecting the lining of the uterus.  She had a sonogram in March 1983 showing she was eight weeks pregnant but later miscarried and had a dilation and curettage (D&C) procedure.  The Veteran had multiple pap smears until her service ended in 1984, all of which came back normal.  Therefore, the second element of service connection, an in-service event, has been met.   

The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's hysterectomy and one of the conditions she was diagnosed with in service.  The Veteran alleges that her hysterectomy was performed due to abdominal scarring and pain from her in-service colposcopies, fibroids, and possibly endometriosis.

In October 2013, the Veteran was afforded a VA examination.  The Veteran reported that she had many abnormal pap smears in service and that the many colposcopies she had led to abdominal scarring and pain; which the Veteran believes led to the hysterectomy.  She also indicated that after her hysterectomy she had no more menstrual pain.  Additionally, the Veteran asserted that she had polycystic ovary syndrome (PCOS) and after removal of her ovaries in 2002 she had no more pain from the cysts.  

The VA examiner reviewed the Veteran's claims file and noted that the Veteran's 1982 diagnosis of endometriosis in service was likely a mistake as the in-service examiner based his diagnosis on the Veteran's facial hair.  The 2013 VA examiner opined that this diagnosis should have been PCOS, as endometriosis is not associated with female facial hair and PCOS is.  The VA examiner also noted that the Veteran's lay statements attributing her hysterectomy to a large fibroma specifically does not include PID or endometriosis as contributing factors.  In addition, the VA examiner noted that the Veteran never had a clear diagnosis of endometriosis in service and this condition would have been clear to an examiner during her 1982 laparoscopy if it had been present.  

Finally, the 2013 VA examiner stated that she did not have the surgical or pathology reports relating to the Veteran's hysterectomy but based on the evidence available, she believed that the Veteran's hysterectomy was done for the Veteran's bleeding and fibroids.  Further, the examiner noted the presence of fibroids was not mentioned in the Veteran's STRs even though they would have likely been identified during the procedures in 1982.  

Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the respective medical opinions regarding the Veteran's diagnosis of endometriosis, the Board places greater weight of probative value on the VA examiner's opinion.  This opinion reflects review of all evidence of record, including STRs and post-service treatment records, and her findings and rationale, are couched in terms of greater certainty.  Accordingly, the Board finds that the diagnosis of endometriosis by the in-service doctor is of less probative value as he or she had specifically stated that there was no endometriosis present a month prior to the diagnosis and he or she made the diagnosis based on symptomatology that is more likely associated with a different disability.  Therefore, the VA examiner's opinion is persuasive of a conclusion that the Veteran did not have endometriosis in service.  

Speaking to abdominal scarring that the Veteran alleges occurred in service and led to her hysterectomy; during the 2013 VA examination, the examiner explained to the Veteran that pap smears and colposcopies do not cause scarring or recurrent pain and the Veteran acknowledged that she understood this fact.  The Veteran also stated that she can feel stitches when she washes.  During the physical examination, the VA examiner noted that mesh from her bladder sling from 2005 was palpable beneath the Veteran's urethra.  The examiner opined that the Veteran is likely feeling part of the mesh from bladder sling, not stitches or scarring from her colposcopies.  

The Board places substantial weight of probative value on this medical opinion as it is based on medical experience, a review of the medical evidence of record, and examination of the patient.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of scarring or stitches and whether they caused her to have a hysterectomy.  She is competent to identify and explain the symptoms or pain she observes and experiences, but diagnosis of intrauterine scarring that would lead to a hysterectomy requires more than simple observation of symptoms.  See Clemons v. Shinseki,      23 Vet. App. 1 (2009).  The Veteran has not asserted nor put forth any evidence indicating that she is competent to determine the cause of her hysterectomy.  Therefore, the Board places no weight of probative value on her statements that her hysterectomy was done secondary to scarring caused by multiple colposcopies in service.  

The Veteran also alleges that her hysterectomy was also due to uterine fibroids.  The VA examiner opined that based on the evidence of record and lay evidence, the Veteran's hysterectomy was performed secondary to fibroids.  The examiner was not able to review records specifically from the hysterectomy; however, she explained that if fibroids had been present in-service they would have been apparent to the surgeon during the Veteran's 1982 laparoscopy. 

Therefore, the VA examiner concluded that based on the evidence of record, the Veteran's hysterectomy was less likely than not due to an in-service event or diagnosis as the hysterectomy was secondary to fibroids and potentially endometriosis, neither of which were competently diagnosed or apparent in service.  

The Veteran's STRs also contain diagnoses of cervical dysplasia, endometritis, and vulvovaginitis and evidence of a laparoscopy to repair a blocked fallopian tube and a D&C for a miscarriage.

The Veteran was diagnosed with vulvogainitis in September 1980, cervical dysplasia in November 1980, and endometritis in January 1983.  However, there is no indication of an etiological link between these disabilities and a hysterectomy.  Further, the Veteran has submitted no lay or medical treatise evidence to support such a link.   

The Veteran was diagnosed with cervical dysplasia in November 1982.  A finding of cervical dysplasia, alone, does not constitute a service-connectable disability - although such a finding may be etiologically related to a later diagnosis of cervical cancer.  See 60 Fed. Reg. 19,851 (Apr. 21, 1995).  Cervical dysplasia is neither a disease nor an injury, but rather is a cellular abnormality of the cervix revealed by a pap smear and may resolve with residuals or it may represent a premalignant condition, which is a forerunner of carcinoma or carcinoma in situ of the cervix.  Id.  The Veteran has not submitted any lay or medical evidence suggesting that she developed a chronic disability as a result of the in-service diagnosis of cervical dysplasia and there is no indication that the cellular abnormality resulted in her hysterectomy.  

The Veteran had a laparoscopy in July 1982 to repair a blocked fallopian tube.  The 2013 VA examiner opined that at that time, the surgeon noted some adhesions between one fallopian tube and the ovary; however, the examiner concluded this was less likely than not the cause of the Veteran's later hysterectomy as there was no mention of extensive adhesive disease in service. 

Additionally, in early to mid-1983 the Veteran found out she was pregnant but later miscarried and had a D&C.  The Veteran has not asserted nor provided medical evidence that the miscarriage and subsequent D&C contributed to her hysterectomy in 1993 or 1994.  Further, during the 2013 VA examination the examiner noted the history of the 1983 D&C and the subsequent full-term pregnancy the Veteran had in 1986 without complications.  The examiner also noted that the Veteran has no history of surgical complications from either pregnancy or related procedures.  

The Veteran's STRs show she was diagnosed with PID in February 1982.  The VA examiner opined that the Veteran's hysterectomy was less likely as not proximately due to or the result of her PID.  The examiner further explained that PID and a hysterectomy are separate conditions and one would not cause or affect the other.   

Further, in 2002 the Veteran underwent an oophorectomy and both ovaries were removed.  Medical records show that the procedure was due to endometria, significant adhesions of the ovaries to the sidewalls, and extensive adhesive disease.  None of these contributing diagnoses are noted in the Veteran's STRs.  The Veteran provided lay evidence that once her ovaries were removed she no longer had pain from the cysts.  

The Veteran has also provided lay evidence that she can feel "stitches" from her colposcopies in service.  As discussed above, the VA examiner stated that what the Veteran is feeling is actually the mesh from her bladder sling, which she has due to her urinary incontinence, likely caused by prior childbearing and her age and not connected to her PID or her service. 

In conclusion, the VA examiner opined, based on the evidence of record and lay statements submitted by the Veteran that her hysterectomy was less likely than not performed secondary to her PID or endometriosis diagnosed in service.  Instead, the VA examiner opined that the Veteran's hysterectomy was likely performed secondary to fibroids, which did not exist in service, and endometriosis, which was not competently diagnosed in service. 
Accordingly, the Board concludes that a preponderance of the evidence is against the claim for direct service connection for a post-total hysterectomy variously diagnosed gynecological disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Hence, the claim must be denied.


ORDER

Service connection for a post-total hysterectomy variously diagnosed gynecological disability, to include cervical dysplasia, endometriosis, and fallopian tube involvement, is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


